Citation Nr: 1138822	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-19 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for status post arthroplasty of the left knee.

2.  Entitlement to service connection for dyslexia.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for sarcoidosis, and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1974 to July 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case is incarcerated.  The United States Court of Appeals for Veterans Claims (Court) specifically addressed VA's duty to assist incarcerated veterans in Wood v. Derwinski, 1 Vet. App. 190 (1991) and Bolton v. Brown, 8 Vet. App. 185 (1995).  In Wood, the veteran claimed that he had PTSD as a result of military service, and the Board found that there was insufficient evidence to support this assertion. Id. at 192.  After affirming this finding, the Court addressed whether VA adequately assisted the veteran in developing his claim. Id. at 193.  The Court first stated that, in situations where a veteran is incarcerated, "the opportunity for face to face assistance is greatly reduced, if not eliminated; the corollary of this is the necessity of ensuring that all VA written communication is helpful and clear in explaining to a veteran what evidence he needs together with advice and help in obtaining it." Id.  The Court noted that the veteran needed help in obtaining evidence corroborating his claimed stressors and that VA had advised him that such evidence was needed and could be obtained only if the veteran could furnish specific information as to the time and place of any such incidents and the identities of witnesses to it. Id.  Despite two VA attempts to get this specific information, the veteran did not provide it. Id.  The Court concluded: "While the VA's help and advice in this case was not a model to be followed, an examination of the record satisfies us that appellant was adequately on notice that more was required of him if there was to be a successful search for the necessary evidence.  The factual data required . . . are straightforward facts and do not place an impossible or onerous task on appellant.  The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  We do, however, caution those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and considerations given to their fellow veterans." Wood, 1 Vet. App. at 193. 

In Bolton v. Brown, 8 Vet. App. 185 (1995), the United States Court of Appeals for Veterans Claims (Court) addressed a situation in which the Board had remanded a case for a VA psychiatric examination. Id. at 187.  The RO indicated the examination could not be conducted because of the veteran's incarcerated and informed him that "since no current medical evidence is available, no change is warranted in the current evaluation of your [PTSD]." Id. at 188.  In response, the veteran indicated that he did not know when he would be released from prison. Id. The Court held that, because the record did not contain information concerning the RO's efforts to have an examination conducted at the correctional facility by a fee-based or VA physician, the unique circumstances of that case required a remand "to provide the Secretary with another opportunity to fulfill his statutory duty to assist this appellant in developing the facts of his claim." Id. at 191.  Significantly, however, the Court also indicated that, notwithstanding the duty to assist, VA is not authorized by statute or regulation to subpoena the warden of a state correctional facility and direct the release of the veteran from that facility. Id. 

The above cases address VA's duty to assist in the context of an incarcerated veteran's request for a VA examination in prison, but their principles apply to the instant case, where the incarcerated veteran requested a Board hearing.  VA is required to tailor its assistance to meet the particular circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans, and to ensure that the veteran is fully informed of the evidence needed to support his claim as well as the means and methods of providing this evidence. 

On the November 2008 VA Form 9 (substantive appeal to the Board), the Veteran requested a Travel Board hearing before a member of the Board.  The Veteran was scheduled for the Travel Board hearing in September 2010, but prior to the hearing date, the Veteran submitted a statement indicating that he was presently incarcerated.  The Veteran further requested to appear before the Board in some other manner, including via a videoconference hearing.  He also stated in a letter dated in August 2010 that it was possible that he might be released from incarceration at any time.  The Veteran has subsequently submitted numerous requests for a hearing.  When a Veteran is incarcerated, a claimant's representative will be permitted to present evidence and call witnesses on behalf of the claimant. M21-1 MR, part I, ch.4, § 4-1(i)-(j) (2008).  VA is required to provide the Veteran with another opportunity for a hearing, so that his representative may present witnesses and evidence on the Veteran's behalf.  

Since Board videoconference hearings are scheduled by the RO (see 38 C.F.R. § 20.704(a) (2010)), the Board is remanding the case for that purpose, in order to satisfy procedural due process concerns.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board videoconference hearing.  He should be notified of the date and time of the hearing.  If the Veteran's incarceration will prevent his appearance at the RO for the videoconference hearing, the RO should explore all reasonable avenues for accommodating his hearing request, bearing in mind that he is represented in his appeal.  See 38 C.F.R. § 20.700(b), (c) (if good cause is shown, representatives alone may personally present argument to the Board at a hearing, or may present such argument in the form an audio cassette).  The RO should inquire as to whether the Veteran's representative would like the opportunity to attend the hearing and present evidence or call witnesses on the Veteran's behalf.  The RO should document any attempts to accommodate the Veteran's Board hearing request.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


